                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


BRANDON BRADLEY, SR.,

                       Plaintiff,

               v.                                             Case No. 20-C-709

LT. BRIAN DRUMM, et al.,

                       Defendants.


                                       SCREENING ORDER


       Plaintiff Brandon Bradley, Sr., who is currently serving a state prison sentence at Columbia

Correctional Institution and representing himself, filed a complaint under 42 U.S.C. § 1983,

alleging that his civil rights were violated. In a previous order, the court dismissed Plaintiff’s

amended complaint for failing to comply with Rule 8 of the Federal Rules of Civil Procedure and

directed Plaintiff to file an amended complaint curing the defects in the original. On July 10, 2020,

Plaintiff filed an amended complaint. The court will screen the amended complaint pursuant to 28

U.S.C. § 1915A.

                                    SCREENING OF THE COMPLAINT

       The court has a duty to review any complaint in which a prisoner seeks redress from a

governmental entity or officer or employee of a governmental entity, and dismiss any complaint

or portion thereof if the prisoner has raised any claims that are legally “frivolous or malicious,”

that fail to state a claim upon which relief may be granted, or that seek monetary relief from a

defendant who is immune from such relief. 28 U.S.C. § 1915A(b). In screening a complaint, I

must determine whether the complaint complies with the Federal Rules of Civil Procedure and




         Case 1:20-cv-00709-WCG Filed 07/20/20 Page 1 of 6 Document 12
states at least plausible claims for which relief may be granted. To state a cognizable claim under

the federal notice pleading system, Plaintiff is required to provide a “short and plain statement of the

claim showing that [he] is entitled to relief.” Fed. R. Civ. P. 8(a)(2). It must be at least sufficient to

provide notice to each defendant of what he or she is accused of doing, as well as when and where the

alleged actions or inactions occurred, and the nature and extent of any damage or injury the actions or

inactions caused.

        A complaint must contain sufficient factual matter “that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “The

pleading standard Rule 8 announces does not require ‘detailed factual allegations,’ but it demands more

than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Id. (quoting Twombly, 550 U.S.

at 555). “The tenet that a court must accept as true all of the allegations contained in a complaint is

inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of action, supported

by mere conclusory statements, do not suffice.” Id. To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to “state a claim to relief that is plausible on its face.”

Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. at 556. “[T]he complaint’s allegations must be enough to raise a right to relief above the

speculative level.” Id. at 555 (internal quotations omitted).

                                         THE COURT’S ANALYSIS

        Plaintiff’s amended complaint suffers from the same defects that plagued the original. Like

the original complaint, Plaintiff’s allegations are neither clear nor concise. But from what the court

can discern, Plaintiff’s complaint contains the following allegations against the defendants. In

early 2018, Plaintiff was charged with battery by a prisoner in Case No. 18-cf-158 for throwing

water on CO Leopold. Plaintiff claims Lt. Brian Drumm came to take his statement. Plaintiff


                                                       2

          Case 1:20-cv-00709-WCG Filed 07/20/20 Page 2 of 6 Document 12
explained the corruption that existed at WCI and Sergeant Beahm’s severe misconduct. Plaintiff

alleges that, instead of taking his allegations seriously, Lt. Drumm completely disregarded them

and filed the charges. Plaintiff alleges that he wrote the Dodge County Sheriff’s Department and

advised that he was in danger because he was testifying against Beahm and his coworkers. Plaintiff

claims that Lt. Drumm did not intervene. He alleges that Court Reporter Tammy Wild altered and

blurred words out that Plaintiff said and added words to ADA Tienstra’s statements, to cover up

for Lt. Drumm and the department, prolong his jury trial, and allow WCI time to alter incident

reports and videos. He claims the jury did not hear Lt. Drumm’s testimony, but he also alleges

that Lt. Drumm incriminated himself. Plaintiff alleges he was ultimately acquitted of the charges.

Plaintiff asserts that Lt. Drumm, Tammy Wild, Dodge County Sheriff John/Jane Doe, and the

Dodge County Sheriff’s Department (1) violated his First Amendment rights to freedom of speech,

redress grievances, and access the courts; (2) violated Plaintiff’s Sixth and Seventh Amendment

rights to a speedy trial; and (3) violated Plaintiff’s Fourteenth Amendment rights to due process

and equal protection.

       “To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must allege that he or she

was deprived of a right secured by the Constitution or the laws of the United States, and that this

deprivation occurred at the hands of a person or persons acting under the color of state law.” D.S.

v. E. Porter Cty. Sch. Corp., 799 F.3d 793, 798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of

Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009)). As an initial matter, Plaintiff’s claims against the

Sheriff and the Sheriff’s Department must be dismissed. A Sheriff’s Department is not liable for

the alleged wrongdoing of its employees unless the employee acted pursuant to a policy or custom.

See Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978). Plaintiff makes no allegation that any

Dodge County Sheriff’s Department employee acted pursuant to an official department policy or



                                                3

         Case 1:20-cv-00709-WCG Filed 07/20/20 Page 3 of 6 Document 12
custom.    In addition, Plaintiff only asserts conclusory claims against the Sheriff that are

unsupported by any allegations in the amended complaint. Accordingly, Sheriff John/Jane Doe

and the Dodge County Sheriff’s Department will be dismissed as defendants.

       In addition, Plaintiff has failed to come forth with sufficient legal and factual allegations

to present any plausible claim for relief against Lt. Drumm and Tammy Wild. Plaintiff’s

conclusory statements that these defendants retaliated against him and violated his First, Sixth,

Seventh, and Fourteenth Amendment rights are insufficient to state a claim and these claims must

be dismissed. Plaintiff also asserts that Lt. Drumm failed to protect him when he became aware

of misconduct at WCI. Prison officials have a duty to protect inmates from violence when they

are aware that the inmate faced “a substantial risk of serious harm” and “disregard[ed] that risk by

failing to take reasonable measures to abate it.” Farmer v. Brennan, 511 U.S. 825, 832 (1994).

Damages for “a deliberate indifference claim cannot be predicated merely on knowledge of general

risks of violence.” Weiss v. Colley, 230 F.3d 1027, 1032 (7th Cir. 2000). Plaintiff’s amended

complaint does not contain any facts from which the court can infer that Lt. Drumm was aware of

a substantial risk of harm and disregarded that risk. Plaintiff asserts that he told Lt. Drumm about

misconduct that had already occurred, and his amended complaint does not contain any allegations

that Lt. Drumm was aware of a specific, impending, and substantial threat to Plaintiff’s safety. See

Pope v. Shafer, 86 F.3d 90, 92 (7th Cir. 1996). Accordingly, Plaintiff’s claims against Lt. Drumm

will be dismissed.

       Plaintiff’s allegation that Wild altered and blurred words out that Plaintiff said and added

words to ADA Tienstra’s statements in the transcript to cover up for Lt. Drumm and the

department, prolong his jury trial, and allow WCI time to alter incident reports and videos does

not state a claim against Wild. Although “innocent errors, even if negligent” do not subject court



                                                 4

          Case 1:20-cv-00709-WCG Filed 07/20/20 Page 4 of 6 Document 12
reporters to liability under Section 1983, if court reporters “deliberately altered a transcript as part

of a conspiracy to defraud a litigant, they can . . . be held liable.” Loubser v. Thacker, 440 F.3d

439, 442 (7th Cir. 2006). To state a civil conspiracy claim, the plaintiff must allege that “an actual

conspiracy existed (in other words, that people agreed to injure him), that its purpose was to

deprive [the plaintiff] of his constitutional rights, that an act was committed in furtherance of the

conspiracy, and that he was injured.” Alexander v. City of South Bend, 433 F.3d 550, 556–57 (7th

Cir. 2006) (citation omitted). The amended complaint does not contain any factual allegations

from which it could be plausibly inferred that a conspiracy existed between Wild and certain WCI

officials to “cover up” their conduct and cause delay. See Twombly, 550 U.S. at 555 (noting that

“[f]actual allegations must be enough to raise a right to relief above the speculative level”). In

short, any errors or discrepancies that may have appeared in the transcript suggest at most

negligence, on which § 1983 claims cannot be founded. Accordingly, this claim against Wild must

be dismissed.

        This plaintiff has provided no arguable basis for relief, having failed to make any rational

argument in law or fact to support his claims. See House v. Belford, 956 F.2d 711, 720 (7th Cir.

1992). The court will not grant Plaintiff another opportunity to amend his complaint, given

Plaintiff’s failure to address the deficiencies noted in the court’s July 14, 2020 Screening Order.

“[D]istrict courts have broad discretion to deny leave to amend where there is undue delay, bad

faith, dilatory motive, repeated failure to cure deficiencies, undue prejudice to the defendants, or

where the amendment would be futile.” Stanard v. Nygren, 658 F.3d 792, 797 (7th Cir. 2011)

(quoting Arreola v. Godinez, 546 F.3d 788, 796 (7th Cir. 2008)). The court finds that allowing

Plaintiff another opportunity to amend his complaint would be futile. Therefore, this action is

dismissed for failure to state a claim upon which relief can be granted, arising from Plaintiff’s



                                                   5

         Case 1:20-cv-00709-WCG Filed 07/20/20 Page 5 of 6 Document 12
absolute failure to comply with the Federal Rules of Civil Procedure and for his failure to comply

with the court’s Screening Order.

        IT IS THEREFORE ORDERED that this action is DISMISSED pursuant to 28

U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1) for failure to state a claim.

        IT IS FURTHER ORDERED that the Clerk of Court document that this inmate has

incurred a “strike” under 28 U.S.C. §1915(g).

        IT IS FURTHER ORDERED that the Clerk of Court enter judgment accordingly.

        IT IS FURTHER ORDERED that copies of this order be sent to the officer in charge of

the agency where the inmate is confined.

        Dated at Green Bay, Wisconsin this 20th day of July, 2020.

                                                          s/ William C. Griesbach
                                                          William C. Griesbach
                                                          United States District Judge

 This order and the judgment to follow are final. Plaintiff may appeal this court’s decision to the Court
 of Appeals for the Seventh Circuit by filing in this court a notice of appeal within 30 days of the entry
 of judgment. See Fed. R. App. P. 3, 4. This court may extend this deadline if a party timely requests an
 extension and shows good cause or excusable neglect for not being able to meet the 30-day deadline.
 See Fed. R. App. P. 4(a)(5)(A). If Plaintiff appeals, he will be liable for the $505.00 appellate filing fee
 regardless of the appeal’s outcome. If Plaintiff seeks leave to proceed in forma pauperis on appeal, he
 must file a motion for leave to proceed in forma pauperis with this court. See Fed. R. App. P. 24(a)(1).
 Plaintiff may be assessed another “strike” by the Court of Appeals if his appeal is found to be non-
 meritorious. See 28 U.S.C. § 1915(g). If Plaintiff accumulates three strikes, he will not be able to file
 an action in federal court (except as a petition for habeas corpus relief) without prepaying the filing fee
 unless he demonstrates that he is in imminent danger of serous physical injury. Id.

 Under certain circumstances, a party may ask this court to alter or amend its judgment under Federal
 Rule of Civil Procedure 59(e) or ask for relief from judgment under Federal Rule of Civil Procedure
 60(b). Any motion under Federal Rule of Civil Procedure 59(e) must be filed within 28 days of the
 entry of judgment. Any motion under Federal Rule of Civil Procedure 60(b) must be filed within a
 reasonable time, generally no more than one year after the entry of judgment. The court cannot extend
 these deadlines. See Fed. R. Civ. P. 6(b)(2).

 A party is expected to closely review all applicable rules and determine, what, if any, further action is
 appropriate in a case.




                                                      6

          Case 1:20-cv-00709-WCG Filed 07/20/20 Page 6 of 6 Document 12
